DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1-3, 5-6, 8-10, 12-13, and 15-20 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter as Lee) PGPUB 2020/0310926, and further in view of Ioannou et al. (hereinafter as Ioannou) PGPUB 2020/0066361.
As per claim 1, Lee teaches a system comprising: 
a memory device [FIG. 1 memory device 150]; and 
a processing device [0051, 0055, and 0062: event handling circuitry 324 or controller 130], operatively coupled to the memory device [FIG. 1: (controller 130 is coupled to memory device 150)], performing the operations comprising: 
detecting a power-up state of the memory device following a power loss event [0051: controller detects power-on and power-off; 0024 and 0033: (determine whether a recovery operation is performed when power is supplied after being interrupted)];
detecting a read error with respect to data residing in a block of the memory device, wherein the block is associated with a current voltage offset bin [0115: (detects if there is an error in the memory block and whether it is required to adjust a current/existing read voltage)]; and 
performing temporal voltage shift (TVS)-oriented calibration for associating the block with a new voltage offset bin [0115-0116: (adjusting a level of read voltage to re-read the data; voltage is adjusted to fix the read error)].

Lee does not explicitly teach a plurality of voltage offset bins, wherein each voltage offset bin of the plurality of voltage offset bins is associated with a predefined voltage offset value. Although Lee describes adjusting the voltage to fix the read error, Lee does not indicate that the voltage adjustment options are provided as predefined or discrete voltage values.
Ioannou teaches adjusting voltage when there are errors reading memory cells at the current voltage. Ioannou is therefore similar to Lee. Ioannou further teaches a plurality of voltage offset bins [FIG. 6 and 0079: (a plurality of discrete TVS values from an initial offset value “0” (voltage offset bins) and 0005: (TVS are threshold voltage shift values, which is a measure of shift in voltage))], wherein each voltage offset bin of the plurality of voltage offset bins is associated with a predefined voltage offset value [0048, 0073: (negative offset value Δ2 and positive offset value Δ2 have the same absolute value, and thus the values of Δ are discrete and predefined) and 0072: (Δ values are initialized with start/predefined values)]. Ioannou teaches predefined and discrete voltage offset values.
The combination of Lee with Ioannou leads to Lee adjusting level of read voltages in steps of predefined and discrete voltage levels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ioannou’s teachings of a plurality of discrete voltage offset levels in Lee when adjusting read voltage levels. One of ordinary skill in the art would have been motivated to utilize a plurality of voltage offset values in Lee because it allows for block calibration to be periodically performed as a low-speed and low-priority background health check, which reduces number of read errors and prolong endurance and retention of memories [Ioannou 0005].

As per claim 2, Lee and Ioannou teach the system of claim 1 wherein the operations further comprise: responsive to detecting two or more read errors with respect to multiple blocks [Ioannou 0058: (a group of memory pages, each memory pages comprising a plurality of memory cells), 0060: (error rates are determined for each group), and 0075: (raw bit error rate (RBER) for each page read is obtained)], selecting, among the multiple blocks, a block associated with a voltage offset bin corresponding to a lowest voltage offset value among the plurality of voltage offset bins [Ioannou 0063, 0081, and 0086: (loop process performed until a read threshold voltage shift value is determined that generates the lowest possible number of read errors per group; thus the lowest offset value that provides the lowest possible number of errors in the group is selected)].
As per claim 3, Lee and Ioannou teach the system of claim 1, wherein performing temporal voltage shift (TVS)-oriented calibration further comprises: selecting a voltage offset associated with a second voltage offset bin of the plurality of voltage offset bins [Ioannou FIG. 5-7, 0063, 0081, and 0086: (there may be multiple iterations of selecting a voltage offset, where in one iteration, an offset of Δ is selected and in the next iteration, an offset of 2Δ (second voltage offset bin) is selected)].
As per claim 4, Lee and Ioannou teach the system of claim 1, wherein performing temporal voltage shift (TVS)-oriented calibration further comprises: selecting a voltage offset associated with a second voltage offset bin which is immediately adjacent to the current voltage offset bin [Ioannou 0079-0080 and FIG. 6: (offset is evaluated one delta at a time from the current position (0), and voltage is shifted one step left)].
As per claim 7, Lee and Ioannou teaches the system of claim 1, wherein detecting the read error is performed responsive to one of: performing a host-initiated read operation or performing a calibration operation [0076: (provide data to host through a read operation); 0077: (controller 130 control overall operations of the memory device such as read), and 0113: (memory system may check operation status in response to a request from a host)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Lee teaches the re-synchronization process to avoid read error [0115-0116: (adjusting level of read voltage to re-read data)].
Claim 9 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 10 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter as Lee) PGPUB 2020/0310926 in view of Ioannou et al. (hereinafter as Ioannou) PGPUB 2020/0066361, and further in view of Papandreou et al. (hereinafter as Papandreou)1 PGPUB 2021/0065813.
As per claim 5, Lee and Ioannou teach the system of claim 1.
Lee and Ioannou do not teach wherein performing temporal voltage shift (TVS)-oriented calibration further comprises: selecting a voltage offset which is not associated with any voltage offset bin of the plurality of voltage offset bins associated with the memory device.
Papandreou teaches read voltage recalibration in memory by using discrete read voltage offset values [0106: (searching through a number of read voltage offset values and determining which offset value results in the minimum number of errors when applied)].  Papandreou is therefore similar to Lee and Ioannou. Papandreou further teaches wherein performing temporal voltage shift (TVS)-oriented calibration further comprises: selecting a voltage offset which is not associated with any voltage offset bin of the plurality of voltage offset bins associated with the memory device [0106: (calculating a common read voltage offset value involves calculating a mean value or a weighted average value; the mean or average offset value is not necessarily a discrete value that is associated with a voltage offset bin and could be any value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Papandreou’s teachings of selecting an average value of read voltages from different groups (that is not associated with the voltage offset bins) in Lee and Ioannou. One of ordinary skill in the art would have been motivated to select an average value in Lee and Ioannou because it allows for reducing reading errors for multiple pages of memory block cells at a time, thereby expediting the process in Lee and finding the most compatible voltage with multiple memory block cells.

As per claim 6, Lee and Ioannou teach the system of claim 1.
Lee and Ioannou do not teach wherein performing temporal voltage shift (TVS)-oriented calibration further comprises: selecting a voltage offset which is between a first voltage offset and a second voltage offset, wherein the first voltage offset is associated with a first voltage offset bin of the plurality of voltage offset bins associated with the memory device, and wherein the second voltage offset is associated with a second voltage offset bin of the plurality of voltage offset bins. Lee describes changing the voltage of read operations when an error is detected in a memory block, but does not describe that changing the voltage is based on voltages associated with of different blocks.
Papandreou teaches read voltage recalibration in memory by using discrete read voltage offset values [0106: (searching through a number of read voltage offset values and determining which offset value results in the minimum number of errors when applied)].  Papandreou is therefore similar to Lee and Ioannou. Papandreou further teaches selecting a voltage offset which is between a first voltage offset and a second voltage offset [0106: (calculating a common read voltage offset value involves calculating a mean value or a weighted average value)], wherein the first voltage offset is associated with a first voltage offset bin of the plurality of voltage offset bins associated with the memory device, and wherein the second voltage offset is associated with a second voltage offset bin of the plurality of voltage offset bins [0106: (each voltage group has a different read voltage offset, and a common read voltage offset value is determined by calculating a mean value of the read voltage offsets from each group)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Papandreou’s teachings of selecting an average value of read voltages from different groups in Lee and Ioannou. One of ordinary skill in the art would have been motivated to select an average value in Lee and Ioannou because it allows for reducing reading errors for multiple pages of memory block cells at a time, thereby expediting the process in Lee and finding the most compatible voltage with multiple memory block cells.

Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 19 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not fully persuasive. Applicant appears to argue on pages 8-9 that Lee does not teach the amended limitations of a plurality of voltage bins, and also that Lee does not teach that the voltage offset bins have a predefined voltage. Applicant also appears to argue on page 10 that Ioannou fails to cure the deficiencies of Lee. While Examiner agrees that the amendments overcome the previous U.S.C. 102(a)(1) rejection by Lee, Examiner disagrees that Ioannou fails to cure the deficiencies of Lee.
First, Lee appears to adjust a level of read voltage based on the outputted data [0036], which implies the read voltage is calculated and adjusted in a variable manner. Although Lee does not appear to describe discrete read voltage levels having predefined voltage offset values, it would be obvious to one of ordinary skill in the art to implement such a feature in Lee. One of ordinary skill in the art would have been motivated to implement use of discrete read voltage levels in Lee to quickly determine and try the next read offset value, instead of requiring calculations on how much exactly the read voltage level should be adjusted, which reduces the computational workload on the processor.
Secondly, Ioannou does address the deficiencies of Lee with regards to the amended limitations. Specifically, Ioannou suggests that there are a plurality of quantized voltage offsets [FIG. 6: (a plurality of Δ values representing TVS (threshold voltage shift))], and that such offset Δ are predefined [0072: (step delta Δ are initialized with a starting value; starting values are predefined values)]. Thus the combination of Lee with Ioannou as described in the U.S.C. 103(a) rejection above would address the amended limitations.
For the reasons described above, the previously applied prior art still teaches the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by Examiner in previous Office Action on 4/28/2022.